DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims 
Claims 1-22 are pending wherein claim 19 is amended.

Status of Previous Rejections
The previous rejection of claim 19 under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matte of the claims upon which it depends is withdrawn in view of the Applicant’s amendment to claim 19. 

Terminal Disclaimer
The terminal disclaimer filed on June 8, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,604,832 and U.S. Patent No. 10,214,805 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Cross-Reference to Related Application
[0001]	This application is a continuation application of U.S. Serial No. 16,200,067, filed November 26, 2018, now issued U.S. Patent No. 10,604,832, which is a continuation of U.S. Serial No. 14/813,290, filed on July 30, 2015, now issued U.S. Patent No. 10,214,805, which claims the benefit of prior provisional patent application Serial Number 62/031,338, filed July 31, 2014, the priority of which is hereby claimed and the disclosure of which is incorporated herein by reference in its entirety. 

Allowable Subject Matter
Claims 1-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 1, the art prior to U.S. Patent No. 10,214,805 fails to disclose or adequately suggest a process comprising: heating an oxygen-free nitrogen halide salt to produce vapors; exposing to the vapors a workpiece made from a self-passivating metal and having a Beilby layer on at least a portion of a surface of the workpiece so that: a temperature of the exposing is below a temperature at which nitride and/or carbide precipitates form in the workpiece; the exposing activates the workpiece for nitriding or nitrocarburizing, and nitriding or nitrocarburizing the workpiece while the workpiece is activated. The closest prior art to Arai et al. (‘662) discloses a process wherein ammonium salts such as ammonium chloride and ammonium fluoride would decompose within a furnace to form iron nitride layer on the surface of the steels, but a self-passivating layer is not disclosed. 
Claim 22 is allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 22, the art prior to U.S. Patent No. 10,214,805 fails to disclose or adequately suggest a process comprising: heating an oxygen-free nitrogen halide salt to produce vapors; exposing to the vapors a workpiece made from a self-passivating metal and having a Beilby layer on at least a portion of a surface of the workpiece so that: a temperature of the exposing is below a temperature at which nitride and/or carbide precipitates form in the workpiece; the exposing activates the workpiece for nitriding or nitrocarburizing; and nitriding or nitrocarburizing the workpiece concurrently with the activating. The closest prior art to Arai et al. (‘662) discloses a process wherein ammonium salts such as ammonium chloride and ammonium fluoride would decompose within a furnace to form iron nitride layer on the surface of the steels, but a self-passivating layer is not disclosed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JESSEE R ROE/Primary Examiner, Art Unit 1759